Citation Nr: 1708267	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  09-46 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an initial evaluation in excess of 20 percent as of March 1, 2013, for instability of the right knee as residuals of status post medial meniscectomy with osteoarthritis.

2. Entitlement to an initial evaluation in excess of 20 percent as of March 1, 2013, for instability of the left knee as residuals of status post medial meniscectomy with osteoarthritis.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel

INTRODUCTION

The Veteran had active military service from August 1986 to December 1986 and from November 2003 to September 2006.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran and his spouse testified before the Board at a July 2015 hearing.  A transcript of the hearing is of record.

This case was previously before the Board in May 2015, at which time these issues were remanded to the Agency of Original Jurisdiction (AOJ) for further development.  Also in the May 2015 decision, the Board denied increased initial evaluations based on instability of the bilateral knees prior to March 1, 2013, and assigned separate 10 percent evaluations throughout the appeal period dating to September 2006 for the bilateral knees based on diagnoses of osteoarthritis.  To the extent the Veteran has expressed disagreement with the rating decisions issued by the AOJ effectuating the Board's March 2013 decision, the Board notes that the filing of a notice of disagreement with the AOJ does not constitute a valid appeal of the Board's decision, which is now final.  See generally 38 C.F.R. § 20.1100 (2016).


FINDINGS OF FACT

1. As of March 1, 2013, the Veteran's service-connected right knee disability is not manifest by symptomatology which more closely approximates "severe" subluxation or lateral instability of the right knee.

2. As of March 1, 2013, the Veteran's service-connected right knee disability is not manifest by symptomatology which more closely approximates "severe" subluxation or lateral instability of the left knee.
CONCLUSIONS OF LAW

1. The criteria for an initial evaluation in excess of 20 percent for residuals of status post right knee medial meniscectomy with osteoarthritis based on instability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2016).

2. The criteria for an initial evaluation in excess of 20 percent for residuals of status post left knee medial meniscectomy with osteoarthritis based on instability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).

Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded a VA examination in conjunction with his appeal.  See 38 U.S.C.A. 
§ 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2016); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002).  This examination is adequate for the purpose of evaluating the Veteran's bilateral knee disabilities, as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an adequate discussion of relevant symptomatology and the functional impact of the Veteran's service-connected disabilities.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The instant appeal has been previously remanded in October 2015 for additional development.  There has been substantial compliance with the Board's remand directives, and adjudication of the appeal may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7 and 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then-current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to receive a staged rating.  That is, it is possible to be awarded separate percentage evaluations for separate periods, based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (in determining the present level of a disability for any increased evaluation claim, the Board must consider staged ratings).

Service connection for residuals of status post bilateral knee meniscectomy with osteoarthritis was awarded by the November 2007 rating decision and initial 20 percent evaluations were assigned for each knee based on instability of the knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  As noted above, the Board issued a decision in October 2015 which determined an increased evaluation based on instability prior to March 1, 2013, was not warranted.  That decision also considered all other potentially applicable diagnostic criteria throughout the period on appeal, including limitation of motion of the leg, dislocation of the semilunar cartilage, and impairment of the tibia and/or fibula, dating from September 2006 to the present.  The remaining issue on appeal, and the only discussed herein, is whether an increased initial evaluation is warranted based on instability/subluxation of the bilateral knees as of March 1, 2013.  The Veteran contends that an increased evaluation is warranted throughout this period.

With respect to instability and subluxation of the knee, Diagnostic Code 5257 provides for a 20 percent evaluation is assigned where there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation where there is severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2016).

Having considered the evidence of record, including the Veteran's lay statements, the reports of a June 2015 VA examination, as well as numerous VA and private treatment records pertaining to the bilateral knees, the Board finds that an increased evaluation based on instability of the is not warranted for either knee at any point as of March 1, 2013.  In considering whether a higher evaluation is warranted based on instability, the Board acknowledges the Veteran's subjective complaints of instability, including his knee giving way or locking several times a week resulting in falling, painful motion, and crepitus.  However, there is no objective evidence of symptomatology which more closely approximates "severe" subluxation or instability, of either knee at any point during the appeal period.  Specifically, the June 2015 VA examination report reflects there is no history of recurrent subluxation or lateral instability, and joint stability testing performed at the time found no objective evidence of instability of either knee joint.  Furthermore, VA and private treatment records generated since March 1, 2013, are silent regarding objective evidence of instability or subluxation of the bilateral knees that would more closely approximate "severe" symptomatology sufficient to warrant an increased evaluation.

The Board acknowledges the Veteran's contentions that his service-connected bilateral knee disabilities warrant initial evaluations greater than 20 percent each.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected bilateral knee disabilities.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159(a)(1) and (2) (2016).

Accordingly, absent objective medical evidence of lateral instability or subluxation of the bilateral knee joints, the preponderance of the evidence is against entitlement to an initial evaluation in excess of 20 percent for either knee based on instability for status post knee medial meniscectomy with osteoarthritis at any point as of March 1, 2013.  38 C.F.R. § 4.71a.  As such, the benefit-of-the-doubt rule does not apply, and the appeal must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Finally, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  The symptoms associated with the Veteran's disabilities (e.g., subjective complaints of locking, instability, and giving way) are contemplated by the rating criteria.  The medical evidence fails to show anything unique or unusual about the Veteran's condition that would render the schedular criteria inadequate.  Further, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Referral for consideration of an extraschedular rating is not warranted based on symptoms related to service-connected bilateral knee disabilities, or on a disability that can be attributed only to the combined effect of multiple conditions.  See Thun v. Peake, 22 Vet. App. 111 (2008); see also Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).



	(CONTINUED ON NEXT PAGE)



ORDER

An initial evaluation in excess of 20 percent as of March 1, 2013, based on instability for status post right knee medial meniscectomy with osteoarthritis is denied.

An initial evaluation in excess of 20 percent as of March 1, 2013, based on instability for status post left knee medial meniscectomy with osteoarthritis is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


